Appellate Case: 22-1214     Document: 010110768036      Date Filed: 11/14/2022   Page: 1
                                                           FILED
                                               United States Court of Appeals
                   UNITED STATES COURT OF APPEALS      Tenth Circuit

                            FOR THE TENTH CIRCUIT                     November 14, 2022
                          _______________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  BRADLEY C. KESSMAN,

         Petitioner - Appellant,

  v.                                                        No. 22-1214
                                                (D.C. No. 1:22-CV-00914-LTB-GPG)
  JUSTIN E. SMITH, L.C.S.O.                                  (D. Colo.)
  Administration; PHIL WISER, the
  Attorney General of the State of
  Colorado, and nine other Does;
  ROBERTS, Loveland Police Dept.,

         Respondents - Appellees.
                     _______________________________________

                                         ORDER
                          _______________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                _______________________________________

       This appeal involves a habeas action. A habeas action is appropriate

 when a state prisoner challenges the fact or duration of confinement.

 Preiser v. Rodriguez, 411 U.S. 475, 499–500 (1973). When a state prisoner

 challenge the conditions of confinement, however, the appropriate action is

 a civil suit under 42 U.S.C. § 1983. Standifer v. Ledezma, 653 F.3d 1276,

 1280 (10th Cir. 2011).

       The difference can be significant. For example, the two actions entail

 different filing fees, parties, and remedies. See Pischke v. Litscher, 178

 F.3d 497, 500 (7th Cir. 1999) (filing fees); Moore v. Pemberton, 110 F.3d
Appellate Case: 22-1214   Document: 010110768036    Date Filed: 11/14/2022   Page: 2



 22, 23 (7th Cir. 1997) (parties); McIntosh v. U.S. Parole Comm’n, 115 F.3d

 809, 811 (10th Cir. 1997) (remedies);

       Mr. Bradley Kessman is a state prisoner. But he’s not challenging the

 fact or duration of his confinement; he’s instead seeking money from

 correctional officers to compensate him for the conditions of his

 confinement. So the district court dismissed the action without prejudice to

 Mr. Kessman’s opportunity to bring a civil suit.

                          Certificate of Appealability

       Mr. Kessman wants to appeal. To do so, he needs a certificate of

 appealability. 28 U.S.C. § 2253(c)(1)(A); Harris v. Dinwiddie, 642 F.3d

 902, 906 (10th Cir. 2011). The district court denied the certificate. We can

 grant the certificate of appealability only if the “district court’s resolution

 of the constitutional claim was either ‘debatable or wrong.’” Laurson v.

 Leyba, 507 F.3d 1230, 1232 (10th Cir. 2007) (quoting Slack v. McDaniel,

 529 U.S. 473, 484 (2000)).

       In our view, the district court’s ruling was not reasonably debatable.

 If Mr. Kessman proves his claims, he might be entitled to money damages

 but not a writ of habeas corpus.

       Even if habeas relief were appropriate, though, the named defendants

 couldn’t carry out the writ. A writ of habeas corpus involves release, so the

 only proper respondent would have been the custodian. See McIntosh v.

 U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997) (release); Bango
                                        2
Appellate Case: 22-1214   Document: 010110768036   Date Filed: 11/14/2022   Page: 3



 v. Thornburg, 942 F.2d 1487, 1491–92 (10th Cir. 1991) (proper

 respondent). The defendants here aren’t custodians; they’re correctional

 officials who had allegedly subjected Mr. Kessman to improper conditions

 of confinement.

       Because the allegations and parties didn’t fit a habeas action, the

 district court ordered Mr. Kessman to amend his pleadings. He tried, but he

 didn’t fix the defects. So the district court dismissed the action without

 prejudice. Mr. Kessman’s appellate arguments don’t address the

 availability of habeas relief for the alleged wrongdoing. So we deny Mr.

 Kessman’s request for a certificate of appealability. In the absence of a

 certificate, we dismiss the case.

                 Motion for Relief and Motion to Address Caselaw

       Mr. Kessman not only sought a certificate of appealability but also

 filed three documents entitled “Motion for Relief for All (8) Claims $8.8

 Million,” “Motion for Address Case Law/Seek Relief from Damages,” and

 “Motion to adhere to all evidence in this case & the other cases mentioned

 in the motion,” and “Motion to Appoint Counsel & Seek Relief for

 Damages Sustained ($8.8) Million.” In these documents, Mr. Kessman

 apparently seeks a monetary award. But we aren’t authorized to grant

 monetary relief. So we deny these motions.




                                        3
Appellate Case: 22-1214   Document: 010110768036   Date Filed: 11/14/2022   Page: 4



                            Appointment of Counsel

       Mr. Kessman also seeks appointment of appellate counsel. In habeas

 appeals, we can appoint counsel in the interest of justice. 18 U.S.C.

 § 3006A(a) (2)(B). But appointment of counsel would serve little purpose

 here because an attorney couldn’t help Mr. Kessman shoehorn his

 allegations into a habeas action. So we decline to appoint counsel for Mr.

 Kessman.

                     Leave to Proceed in Forma Pauperis

       Mr. Kessman also seeks leave to proceed in forma pauperis. Because

 Mr. Kessman can’t afford the filing fee, we grant leave to proceed in forma

 pauperis. 28 U.S.C. § 1915(a)(1).

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                        4